Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.9 Filed 08/20/21 Page 1 of 6




         Exhibit "A"
      Anglia Mayfield             Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.10 Filed 08/20/21 Page 2 of 6




                                                                      STATE OF MICHIGAN

                                                   IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

                                   MIKE MEDRANO,
    7/7/2021 3:33 PM




                                                Plaintiff,
                                  VS.                                                 Case No. 2021-007990-NO
                                                                                      Hon. Muriel Hughes

                                  WAL-MART STORES,INC., a Foreign Profit
                                  Corporation
   WAYNE COUNTY CLERK




                                  WALMART,INC., a Foreign Profit Corporation

                                  WAL-MART STROES EAST,LP, a Foreign
                                  Limited Partnership

                                                Defendants.


                                   LAW OFFICE OF KELMAN & FANTICH
                                   BRIAN L. FANTICH P60935
                                   CARRA J. STOLLER P64540
                                   ADAM J. GANTZ P58558
                                   Attorney for Plaintiff
                                   30903 Northwestern #270
  Cathy M. Garr




                                   Farmington Hills, MI 48334
                                  (248) 855-0100
                                   FAX(248)855-3557



                                                         FIRST AMENDED COMPLAINT BY RIGHT
21-007990-NO FILED IN MY OFFICE




                                         NOW COMES the above-named Plaintiff, by and through his attorneys, THE LAW

                                  OFFICE KELMAN & FANTICH,and files this Complaint against the Defendant and states as

                                  follows:

                                         1. That Plaintiff is a resident ofthe City of Detroit, County of Wayne, State of Michigan.

                                         2. That at all times hereinafter mentioned, prior and subsequent thereto, Defendant,
Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.11 Filed 08/20/21 Page 3 of 6




 WAL-MART STORES,INC., a Foreign Profit Corporation doing business at 5851 Mercury

 Drive, in the City of Dearborn, County of Wayne, State of Michigan with its resident agent, The

 Corporation Company,40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170.

        3. That at all times hereinafter mentioned, prior and subsequent thereto, Defendant,

 WALMART,INC., a Foreign Profit Corporation doing business at 5851 Mercury Drive, in the

 City of Dearborn, County of Wayne, State of Michigan with its resident agent, The Corporation

 Company,40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170.

        4. That at all times hereinafter mentioned, prior and subsequent thereto, Defendant,

 WAL-MART STROES EAST,LP, a Foreign Limited Partnership doing business at 5851

 Mercury Drive, in the City of Dearborn, County of Wayne, State of Michigan with its resident

 agent, The Corporation Company,40600 Ann Arbor Rd., Ste. 201, Plymouth, MI 48170.

        5.     That the amount in controversy herein exceeds the sum of Twenty Five Thousand

($25,000.00)Dollars exclusive of costs, interest and attorney fees.

        6.     That on or about August 3, 2018, the Defendants, did business and was the

owners and/or maintainers of real property located at 5851 Mercury Drive, in the City of

Dearborn, County of Wayne, State of Michigan.

        7.     That on or about August 3, 2018, Defendants had exclusive possession and

control over the area where the incident occurred.

        8.     That on or about August 3, 2018, Plaintiff was a business invitee at Defendant's

establishment located at 5851 Mercury Drive, in the City of Dearborn, County of Wayne, State of

Michigan; that on that date, Plaintiff was walking on Defendants' premises when,suddenly and

without warning, he slipped and fell on a slippery, transparent liquid substance that had been

allowed to accumulate on the floor for an unreasonable length of time, which blended with the
Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.12 Filed 08/20/21 Page 4 of 6




color and contour of the floor and which caused Plaintiff to sustain serious and disabling injuries,

as more fully hereinafter set forth.

        9.      That at all times relevant to the within, the Defendants owed a duty to the Plaintiff

to properly maintain the premises and were in a position to best control and prevent the condition

exposing the Plaintiff to the unreasonable risk of harm, and knew ofthe defective and unsafe

condition on the floor.

        10.    That the Defendant owed a duty to the Plaintiff to inspect the area to ensure that

the premises would pose no risk of unreasonable harm to those lawfully on the premises.

        1 1.   That notwithstanding said knowledge and in total disregard of said duties, the

Defendants breached the same by the following omissions, including but not limited to:

        a.     Allowing the transparent, wet, slippery condition to remain on the floor for an
               unreasonable period of time;

        b.     Failing to mop, clean and/or inspect the area, thereby negligently and carelessly
               increasing said hazardous condition;

       c.      Negligently and carelessly failing to keep the area in a condition fit for its
               intended and foreseeable use and allowing said camouflaged hazard to remain in
               the area where customers were known to traverse;

       d.      Failing to warn business invitees and others of the dangerous and hazardous
               condition on their premises.

        12.    That Defendants are liable for the negligent actions/inactions of its employees,

representatives pursuant to the doctrine ofrespondeat superior.

       13. That Defendant's under a separate and distinct duty owed to Plaintiff, are

responsible for the active negligence of its employees and are liable to Plaintiff for the injuries

sustained to him.

       14.     That Defendants under a separate and distinct duty owed to Plaintiffs Defendants
Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.13 Filed 08/20/21 Page 5 of 6




negligently performed their respective obligations-duties to the detriment ofPlaintiff under the

contract causing severe and disabling injuries giving rise to tort liability.

        15.    That Defendants under a separate and distinct duty owed to Plaintiff Defendants

through their respective active negligence created a new hazard altering the premises which

posed an unreasonable risk of harm to the detriment of Plaintiff causing severe and disabling

injuries.

        16. That as a direct and proximate result of the negligence and carelessness of

Defendants, and all of them, the Plaintiff sustained damages including, but not necessarily

limited to:

       a.      Severe injuries to back and spine resulting in nerve damage; severe injuries to
               right ankle; injuries to his foot; altered gait, permanent limp, inability to ambulate,
               permanent scarring; injuries to his elbow; diminished extension, flexion, and
               range of motion; injuries to his head and neck; severe injuries to his upper and
               lower extremities; decrease in gross and fine motor skills; severe shock, as well
               as physical pain and suffering;

       b.      The requirement of intense therapy for injuries which are permanent in nature;

       c.      Severe humiliation and embarrassment, which is of an ongoing and permanent
               nature;

       d.      Loss of full ability to perform the normal vocational and avocational activities of
               life, and which prevent Plaintifffrom participating in recreational activities, which
               loss is permanent;

       e.      Past, present and future hospital, medical, and pharmaceutical bills for treatment
               and medication;

       f.      Severe, frequent and persistent pain which is of a continuing and permanent
               nature.

       17.     That Defendants enjoyed joint possession and control over the are/premises

where Plaintiff was injured.

       18.    That Defendants under a separate and distinct duty owed to Plaintiff Defendant's
Case 2:21-cv-11947-GCS-DRG ECF No. 1-2, PageID.14 Filed 08/20/21 Page 6 of 6




negligently directed/escorted Plaintiff to a defective area on the premises causing Plaintiff to

sustain serious and disabling injuries.

        19. That Defendants under a separate and distinct duty failed to direct/escort Plaintiff to a

safe hazard free area, thereby causing Plaintiff to sustain serious and disabling injuries.

       20. The Defendants through a separate and distinct theory of liability are liable to

Plaintiff under the doctrine of res ipsa loquitur which the defendants breached violated.

       21.     That Defendant's have breached their respective duties under the International

Property Maintenance Code(2009 Edition) and Building Construction Ordinance Section 302.3,

which is applicable under MCLA 554.,139. Said statutory/code breach caused Plaintiffs severe

injuries to his detriment.

       22.      That in the event that Plaintiff was suffering from any other medical and/or

emotional condition, then in that event, Plaintiff claims that those conditions were precipitated,

aggravated and/or accelerated by reason of the foregoing incident herein described.

       WHEREFORE,Plaintiff prays for Judgment against the Defendant in whatever amount

above Twenty Five Thousand Dollars ($25,000.00) that Plaintiff may be found to be entitled plus

costs, interest and attorney fees so wrongfully sustained.

                                                        FICE OF KELMAN & FANTICH


Dated: July 7, 2021
                                              BRIAN L. FANTIC P-60935
                                              Attorney for Plaintiff
                                              30903 Northwestern Hwy., Ste. 270
                                              Farmington Hills, MI 48334
                                             (248)855-0100
